Citation Nr: 1732486	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  10-18 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for a skin disorder characterized by atrophic skin lesions.

2. Entitlement to service connection for an acquired psychiatric disorder to include anxiety and depression. 

3.  What evaluation is warranted for onychomycosis/toenail tinea unguium from March 17, 2009?


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Mary E. Rude, Counsel


INTRODUCTION

The Veteran served on active duty from May 2004 to March 2009.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The case was later transferred to the RO in Houston, Texas.  In March 2016, the case was remanded by the Board for development.

In an August 2016 rating decision, the Appeals Management Center increased the Veteran's initial evaluation for onychomycosis to 10 percent and recharacterized the issue as "tinea unguium of the toenails."  As this is not the maximum benefit, the issue is still on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The issue of entitlement to service connection for an acquired psychiatric disorder to include depression and anxiety is REMANDED to the RO.  


FINDINGS OF FACT

1.  The Veteran has a current chronic skin disorder characterized by atrophic skin lesions which had its onset during his active duty service.

2.  From March 17, 2009 to June 2, 2010, the Veteran's onychomycosis/toenail tinea unguium required systemic therapy for a duration of six weeks or more in the prior 12 months; it did not affect at least 40 percent of the entire body or exposed area and did not require constant or near-constant systemic therapy drugs. 

3.  Since June 3, 2010, the Veteran's onychomycosis/toenail tinea unguium has not affected at least 20 percent of the total body or exposed areas, and it has not required systemic therapy drugs for a duration of six weeks or more during the past 12 months.


CONCLUSIONS  OF LAW

1.  A skin disorder characterized by atrophic skin lesions was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

2.  From March 17, 2009 to June 2, 2010, the criteria for a disability rating of 30 percent, but no higher, for onychomycosis/toenail tinea unguium were met.  38 U.S.C.A §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7813 (2016).

3.  Since June 3, 2010, the criteria for a disability rating higher than 10 percent for onychomycosis/toenail tinea unguium have not been met.  38 U.S.C.A §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7806, 7813.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Skin Disorder

The Veteran contends that he has a chronic skin disorder, affecting primarily his right arm, which began during his active duty service.  At a February 2010 Decision Review Officer conference, the Veteran stated that he had a chronic skin disability resulting in skin lesions that ran down the right side of his body.  At a May 2015 Board hearing, the Veteran reported that he has skin lesions on his right arm under his armpit and elsewhere on his right arm.  He stated that he first noticed them around 2006 or 2007, while he was serving on the U.S.S. Ronald Reagan.  His representative stated that biopsies had been inconclusive.  The Veteran stated that the symptoms he first began experiencing in service were the same as the problems he was having now.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  38 C.F.R. § 3.303(a); Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Veteran's service treatment records show that in June 2004 he was treated for tinea cruris.

In June 2008 the claimant was treated for a second degree burn on his left arm.  The appellant is service connected for a left arm scar status post thermal burn.

In August 2008, the Veteran was treated for depressed skin lesions on the right upper arm, which were diagnosed as striae distensae.  In January 2009, the Veteran reported that he had right axillary skin lesions with an unclear diagnosis that were being treated by dermatology.

In March 2009, the Veteran was seen for skin neoplasms noted to be atrophic papules with striae distensae.  The Veteran reported that they burned and itched.  A punch biopsy found essentially normal epidermis and dermis associated with mild perivascular inflammation.  The Veteran reported that two years earlier he developed a few atrophic papules in the right axilla and lesions accompanied with burning pain.

At a June 2010 VA examination, the Veteran reported having itching and burning on and off from his skin lesions.  Physical examination found multiple skin-colored striae and skin colored annular scars.  At a June 2015 VA consultation, he was found to have small round scars on the proximal arm.  

At a June 2016 VA examination, the examiner acknowledged that the Veteran had symptoms, right upper arm scarring and nontender lesions, but was not able to provide a diagnosis because the biopsy was normal.

Resolving reasonable doubt in the appellant's favor the Board finds that there is medical evidence indicating that the Veteran has a skin disorder which is manifested by skin lesions on the right side and arm and which clearly began during his active duty service.  This disorder was given a diagnosis of striae distensae while he was still in service, and although the later VA examinations in June 2010 and June 2016 were unable to determine the exact diagnosis, they did find that the Veteran had symptoms, described as skin lesions which were discolored and caused intermittent burning and itching.  The Board resolves reasonable doubt in the appellant's favor and finds that he has a current skin disorder which manifested in service and has continued to manifest identical symptoms from the time of service to the present.

The Board finds that there exists adequate medical evidence which establishes that the Veteran has current skin disorder symptoms, verified by the examiners at his VA examinations, and which had their onset during his active duty service.  The doctrine of reasonable doubt must is resolved in the Veteran's favor, and service connection for a skin disorder characterized by atrophic skin lesions is granted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits."). 

Onychomycosis/Toenail Tinea Unguium

The Veteran contends that his chronic onychomycosis/toenail tinea unguium warrants a higher initial rating.  It is currently evaluated as 10 percent disabling.  The Veteran testified in May 2015 that his toenail fungus had spread and was difficult to treat with medication.  He stated that it was unsightly and made him uncomfortable, and that the nails would break and be painful.  He reported that he previously took an oral prescription of Lamisil.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.

The Veteran's onychomycosis/toenail tinea unguium is rated under Diagnostic Code 7813 for dermatophytosis, which is in turn rated under Diagnostic Code 7806, for dermatitis or eczema.  Diagnostic Code 7806 assigns a noncompensable rating when the skin condition covers less than 5 percent of the entire body or exposed areas, and requires no more than topical therapy during the past 12-month period.  A 10 percent rating is assigned when the skin condition covers at least 5 percent, but less than 20 percent of the entire body or exposed areas; or requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is assigned when the skin condition covers 20 to 40 percent of the entire body or exposed areas, or systemic therapy drugs were required for a total duration of 6 weeks or more during the past 12-month period.  A 60 percent rating is assigned when the skin condition covers more than 40 percent of the entire body or exposed areas, or constant or near-constant systemic therapy drugs were required for the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Board has reviewed the evidence of record, and finds that an initial rating of 30 percent, but no higher, can be assigned for the period of March 17, 2009 to June 2, 2010.  The Veteran's service treatment records show that in August 2008, he was prescribed oral Terbinafine/Lamisil to treat his dermatophytosis onychomycosis.  At a December 2008 VA examination, he reported that first his left big toenail started cracking and having discoloration in 2006.  The appellant reported that he was put on Lamisil tablets to treat his toes.  He stated that he still had some discomfort.

In January 2009, while still on active duty, he was again prescribed Lamisil, and he was directed to take tablets for one week a month for a period of 6 months.  The Veteran left service in March 2009, but would have continued taking his oral medication until approximately June 2009.

At a June 3, 2010 VA examination, the Veteran reported that he had previously taken oral Lamisil for 6 months, but did not have any resolution of the disorder, and that he later tried another 6 month course of the medication.  He stated that the disorder began on his left great toe nail and then spread to the rest of his toes.

The Board accepts that the Veteran was taking systemic drug therapy for his onychomycosis/toenail tinea unguium for a total duration of more than six weeks, and a 30 percent evaluation can be awarded for the period of March 17, 2009 to June 2, 2010.  At no time between March 17, 2009 and June 2, 2010 did the disorder involve more than 40 percent of the entire body or exposed areas, or require constant or near-constant systemic therapy drugs.

Since June 3, 2010, the Veteran has not followed a course of systemic therapy for onychomycosis/toenail tinea unguium.  Indeed, the June 2010 VA examiner indicated that the Veteran had not received treatment in the past 12 months.  This was confirmed by the Veteran's own lay statements, as he reported only twice receiving an oral prescription, and he has not reported taking any additional systemic medication since.  

At a June 2016 VA examination the examiner wrote that the Veteran had not been treated with oral or topical medications in the past 12 months for any skin condition.  There is also no indication that the Veteran's skin condition affects more than 20 percent of his total body area or his exposed area, as the record very clearly establishes that the condition under consideration affects only his toenails.

Although the Veteran reported at the June 2016 examination that he uses Lidocaine cream when he has symptoms of itching, such topical cream does not qualify as systemic therapy such as corticosteroids or other immunosuppressive drugs.  Id.; see also Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601 (July 14, 2017) (Diagnostic Code 7806 draws a distinction between topical therapy and systemic therapy, regardless of whether the topical therapy is shown to be a corticosteroid.).  A rating higher than 10 percent is therefore not warranted since June 3, 2010.

In sum, the Board finds that a 30 percent rating, but no higher, was warranted from March 17, 2009 to June 2, 2010.  Since June 3, 2010, a rating higher than 10 percent cannot be assigned.  As the preponderance of evidence weighs against the assignment of any higher ratings than those now assigned, there is no reasonable doubt to be resolved, and the claim is denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a skin disorder characterized by atrophic skin lesions is granted.

From March 17, 2009 to June 2, 2010, entitlement to an initial rating of 30 percent, but no higher, for onychomycosis/toenail tinea unguium is granted, subject to the laws and regulations governing monetary benefits.

Since June 3, 2010, entitlement to a rating higher than 10 percent for onychomycosis/toenail tinea unguium is denied.


REMAND

In November 2015, the Veteran requested an opportunity to testify at a video conference hearing on the issue of entitlement to service connection for an acquired psychiatric disorder to include anxiety and depression.  As no hearing has yet been scheduled this matter is remanded for the following action:

Schedule the Veteran for a videoconference hearing. The Veteran and his representative must be notified of the date, time, and place of such hearing by letter mailed to his current address of record. After the hearing is conducted, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


